Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 15-24 in the reply filed on 10/4/2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden if restriction were not required.  This is found persuasive because claim 1 is incorporated into claim 15 and there is no additional search required to find both claim 1 and claim 15.  While claim 25 is distinct from claims 1 and 15, claim 25 will be examined.  Claims 1-25 will be examined.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claim terms self-aggregating and non-self-aggregating are not defined by the specification and therefore it is not clear what the scope of self-aggregating cells are versus non-self-aggregating cells are.  Applicant has not defined the terms and it is not clear if there is an art specific definition for these terms that one of ordinary skill in the art would know what the scope of self aggregating versus non-self aggregating cells.  Applicant provides one example of non-self-aggregating cells, e.g. epithelial cells, which is not sufficient to determine the scope of the term.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “textile configured to have a surface area sufficient to promote cell expansion” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 2-14 and claim 15 (which incorporates claim 1) and dependent claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient” in claim 1 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what the scope of a surface area sufficient to promote cell expansion is.  The claim limitation fails to limit the surface structure of the textile. 

Claims 1 and dependent claims 2-14 and claim 15 (which incorporates claim 1) and dependent claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the first average pore size is preselected to prevent filling of the pores during cell expansion.  The claim is indefinite because a specific pore size is not recited and the term preselected fails to define the scope of the pore size. There is no guidance in the claim to determine what pore size is selected or preselected.
Claim 1 recites the first average pore size is preselected to prevent filling of the pores during cell expansion. The term cell expansion is indefinite as it is not clear what a cell expansion is.  For purposes of examination, the term will be equated with cell growth.  If cell expansion is cell growth, the claim limitation is requiring a pore size that prevents the pores from filling when the cell grow.  As a number of factors affects cell growth, such as the cell types, the medium for growth, the growth conditions, the claim is indefinite for failing to limit the claim scope to what can be distinguished from the prior art.  

Claims 12, 13, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 2/g.  Known textile terms are “basis weight” or “areal weight” which are expressed in terms of g/m2.  For purposes of examination the surface weight is interpreted as equivalent to a basis weight with inverse units.

Claims 16, 17, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim terms self-aggregating and non-self-aggregating are not defined by the specification and therefore it is not clear what the scope of self-aggregating cells are versus non-self-aggregating cells are.  Applicant has not defined the terms and it is not clear if there is an art specific definition for these terms that one of ordinary skill in the art would know what the scope is.  Applicant provides one example of non-self-aggregating cells, e.g. epithelial cells, which is not sufficient to determine the scope of the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-10, 13, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US20050118236). 
Qui is directed to flexible, bioactive glass meshes and scaffolds made therefrom are provided. The meshes comprise interwoven bioactive glass fibers that can be coated with resorbable polymers. Meshes can also be woven from glass fibers and resorbable polymers (ABST).  Qui teaches it is the intent of the invention to culture cells on a bioactive, porous, resorbable scaffold [0011], [0062].  Qui teaches the meshes can comprise a porosity of between about 25% and 95%. The glass fibers can be coated with any suitable resorbable polymer, for example, polylactic acid polymers (PLA) and/or poly-glycolic acid polymers and/or their copolymers [0013]. In the cartilage region, a porosity of between about 40% and 95% is desirable, preferably more than 60%, and even more preferably more than 80% is desirable. A porosity greater than 25% is desirable for the region of the scaffold that goes into bone, preferably between about 25% and 80%. A porosity of between about 25% and 90% may be desirable in the non-calcified region. A gradient in porosity is achieved through the weaving and 
Qiu teaches the degree of porosity and resorbability of scaffolds impacts the suitability of a scaffold for repair of soft tissue. With respect to porosity, as the bioactive scaffold can be used by itself, without the need to seed it with cells prior to implantation, a large porosity (for example, a porosity that exceeds 60%) is useful, such that cells can proliferate from the tissues supporting the cartilage in joints. Even if the scaffolds are seeded with cells prior to surgery, the large porosity would make for an efficient distribution of the cells throughout the scaffold. Large porosity is also desirable as it allows the achievement of mechanical properties very similar to those of the tissue that needs to be treated, i.e., elastic properties[0018].
	Qiu teaches a gradient in porosity is achieved through the weaving and subsequent three dimensional assembly of the weaves which creates a three-dimensional structure with layers of weaves in which the subsequent layers have different weaving characteristics and therefore different porosity (and also pore size) characteristics.  Qiu teaches a first layer and additional layers.
	As Qiu teaches a woven fabric of a desired porosity and combination or porosities for use as to grow cells for an implantable device, Qiu would inherently teach a growth matrix with sufficient surface area to promote cell expansion.  Qiu teaches pore sizes in the claimed range and therefore reasonable to presume that the average pore size is sufficient to promote cell expansion.  Regarding whether the cells prevent 
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the porosity of the textile weave motivated to provide the desired pores size to prevent filling during cell expansion for cell cultures for implantable devices.
	As to claims 2 and 3, Qiu teaches a resorbable coating of PLA on the textile [0020], [0023].
	As to claims 4, Qiu teaches resorbable fibers.
As to claim 6, Qiu teaches a textile of resorbable fibers.
As to claim 7-9, Qiu teaches the porosity can be controlled by the weave parameters [0046] and the porosity is between 25-95% and a first bioactive mesh has a porosity of 40-95% and a second bioactive mesh comprises a porosity of 25-80% which overlaps the ranges if 5-75%, 40-75% and 5-40% of claims 7-9 respectively.
As to claim 10, Qiu teaches the textile is seeded with cell culture [0021].

As to claim 25, Qiu teaches a woven textile with a first pore size (porosity) and the porosity is optimized to provide for the degree of porosity and resorbability of scaffolds impacts the suitability of a scaffold for repair of soft tissue. With respect to porosity, as the bioactive scaffold can be used by itself, without the need to seed it with cells prior to implantation, a large porosity (for example, a porosity that exceeds 60%) is useful, such that cells can proliferate from the tissues supporting the cartilage in joints. Even if the scaffolds are seeded with cells prior to surgery, the large porosity would make for an efficient distribution of the cells throughout the scaffold. Large porosity is also desirable as it allows the achievement of mechanical properties very similar to those of the tissue that needs to be treated, i.e., elastic properties [0018].
Qiu is directed to bioactive, fully resorbable, synthetic three-dimensional scaffold using weaving and three-dimensional assembly methods. The scaffolds will comprise a cartilage region and a bone region. They will have different porosity and pore size for either of these two regions. Other features of the scaffold include a highly porous and lactate-rich region for promoting cartilage regeneration and a bioactive matrix that stimulates bone tissue formation and repair. Flexibility of the scaffold will be achieved by using fine and flexible bioactive glass and polymer fibers (10-25 micron diameter) and a weaving method so that the scaffold can conform to appropriate topography of cartilage to be repaired. The scaffolds will then be sterilized and used in the Example 6 [0047].

Qiu teaches seeding cells on the scaffolds [0059]-[0061].
As Qiu teaches a woven fabric of a desired porosity and combination or porosities for use as to grow cells for an implantable device, Qiu would inherently teach a growth matrix with a first average pore size is preselected to prevent filling of the pores during colonization.  Qiu teaches pore sizes in the claimed range and regarding whether the cells prevent filling of the pores during cell expansion, which according to Applicant’s specification, alters cell media flow dynamics and limits nutrient access to the cells, as the prior art Qiu teaches the same porosities as claimed and teaches that cells are grown on the woven substrates, it is reasonable to presume that the cells grow in a desirable manner, e.g. without filling the pores.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the porosity of the textile weave motivated to provide the desired pores size to prevent filling during cell expansion for cell cultures for implantable devices.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US20050118236) in view of Whiting et al (US 20160270897).

Whiting is directed to Whiting is directed to textile engineered prothetics, bioreactors and method of making the textile prosthetics.  Whiting teaches the textile is a woven textile [0016] to facilitate cell colonization and cellular attachment of biological cells such as stem cells, progenitor cells, mesenchymal progenitor cells [0068]-[0069].
Whiting teaches the woven textile is made from resorbable fibers such as polyester (PET), polylactic acid (PLA), polyglycolic acid (PGA), polyglycerol sebacate (PGS), collagen as claimed [0055].  Whiting teaches multiple woven layers [0059].  Whiting teaches resorbable fibers are included in the woven fabrics.  Whiting teaches know prosthetics can use glass fibers [0102].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the resorbable and/or thermoplastic fibers of Whiting motivated to produce employ known resorbable fibers in the textile.

Claim 1-10, 13-15, 18-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al (US 20160270897) in view of Qiu (US20050118236).
Whiting is directed to textile engineered prosthetics, bioreactors and method of making the textile prosthetics.  Whiting teaches the textile is a woven textile [0016] to facilitate cell colonization and cellular attachment of biological cells such as stem cells , progenitor cells, mesenchymal progenitor cells [0068]-[0069].

Whiting teaches a woven fabric which but differs and is silent with respect to a pore size and silent with respect to selecting the pore size to prevent filling during cell expansion.
Qui is directed to flexible, bioactive glass meshes and scaffolds made therefrom are provided. The meshes comprise interwoven bioactive glass fibers that can be coated with resorbable polymers. Meshes can also be woven from glass fibers and resorbable polymers (ABST).  Qui teaches it is the intent of the invention to culture cells on a bioactive, porous, resorbable scaffold [0011], [0062].  Qui teaches the woven meshes can comprise a porosity of between about 25% and 95%. The glass fibers can be coated with any suitable resorbable polymer, for example, polylactic acid polymers (PLA) and/or poly-glycolic acid polymers and/or their copolymers [0013]. The porosity is different in different regions of the scafford wherein the cartilage regions has a porosity of between about 40% and 95% is desirable, preferably more than 60%, and even more preferably more than 80% is desirable. A porosity greater than 25% is desirable for the region of the scaffold that goes into bone, preferably between about 25% and 80%. A 
Qiu teaches the degree of porosity and resorbability of scaffolds impacts the suitability of a scaffold for repair of soft tissue. With respect to porosity, as the bioactive scaffold can be used by itself, without the need to seed it with cells prior to implantation, a large porosity (for example, a porosity that exceeds 60%) is useful, such that cells can proliferate from the tissues supporting the cartilage in joints. Even if the scaffolds are seeded with cells prior to surgery, the large porosity would make for an efficient distribution of the cells throughout the scaffold. Large porosity is also desirable as it allows the achievement of mechanical properties very similar to those of the tissue that needs to be treated, i.e., elastic properties [0018].
As Qiu teaches a woven fabric of a desired porosity and combination or porosities for use as to grow cells for an implantable device, Qiu would inherently teach a growth matrix with sufficient surface area to promote cell expansion.  Qiu teaches pore sizes in the claimed range and therefore reasonable to presume that the average pore size is sufficient to promote cell expansion.  Regarding whether the cells prevent filling of the pores during cell expansion, which according to Applicant’s specification, alters cell media flow dynamics and limits nutrient access to the cells, as the prior art Qiu teaches the same porosities as claimed and teaches that cells are grown on the woven substrates, it is reasonable to presume that the cells grow in a desirable manner, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the porosity of the textile weave motivated to provide the desired pores size to prevent filling during cell expansion for cell cultures for implantable devices.
As to claim 2 and 3, Whiting teaches the woven textile is coated with an elastomer or bioelastomeric resin such as polyglycerol sebacate (PGS) [0068] as claimed.  Whiting refers to PGS as a resorbable material (ABST).
As to claims 4 and 5, Whiting teaches the woven textile is made from resorbable fibers such as polyester (PET), polylactic acid (PLA), polyglycolic acid (PGA), polyglycerol sebacate (PGS), collagen as claimed [0055].  Whiting teaches multiple woven layers [0059].  Whiting teaches resorbable fibers are included in the woven fabrics.
As to claim 6, Whiting teaches the textile can consist of resorbable fibers [0059].
As to claim 7-9, Whiting differs and does not teach the porosity of the woven fabric.
Qiu is directed to woven textiles for resorbable scaffolds for cell cultures wherein the porosity can be controlled by the weave parameters [0046] and the porosity is  The scaffolds will comprise a cartilage region and a bone region. They will have different porosity and pore size for either of these two regions. Other features of the scaffold include a highly porous and lactate-rich region for promoting cartilage regeneration and a bioactive matrix that stimulates bone tissue formation and repair [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the porosity motivated to produce a scaffold for the desired tissue repair.
As to claim 10, Whiting teaches the textile is seeded with biological cells for growth [0069].
As to claims 13 and 14, Whiting teaches multiple woven textiles but differs and does not teach the pore size of the textiles nor the pore size of a first and a second textile.
Qiu teaches a first and second bioactive mesh with differ porosities.  Qiu teaches the different pore size in different bioactive mesh and different regions [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the porosity motivated to produce a scaffold for the desired tissue repair.

As to claim 18 and 19, Whiting teaches the cells are stem cells, mesenchymal progenitor cells.
As to claim 20, Whiting teaches polyester fibers [0055] can be used and coated with PGS [0068] which is a resorbable material [0055].
As to claim 21, Whiting differs and does not teach a second layer with a second average porosity.  Whiting does not disclose a porosity.
Qiu teaches the low porosity limits usefulness of a scaffold for cartilage and other soft tissue repair.  High porosity is desirable but using gradient porosity for treating lesions and bony defects [0010]. The scaffolds will comprise a cartilage region and a bone region. They will have different porosity and pore size for either of these two regions. Other features of the scaffold include a highly porous and lactate-rich region for promoting cartilage regeneration and a bioactive matrix that stimulates bone tissue formation and repair [0047].  Qiu teaches a first bioactive layer with a first porosity and a second bioactive layer with a second porosity (claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the porosity motivated to produce a scaffold for the desired tissue repair.
As to claim 22, Whiting teaches the textile is seeded with biological cells for growth [0069].

Whiting is silent with respect a pore size and porosity.
Whiting teaches the fibers and a coating of resorbable material [0055].
Whiting teaches the textile is seeded with a cell for growth [0069].
Qui teaches the woven meshes can comprise a porosity of between about 25% and 95%. Qiu teaches the low porosity limits usefulness of a scaffold for cartilage and other soft tissue repair.  High porosity is desirable but using gradient porosity for treating lesions and bony defects [0010]. The scaffolds will comprise a cartilage region and a bone region. They will have different porosity and pore size for either of these two regions. Other features of the scaffold include a highly porous and lactate-rich region for promoting cartilage regeneration and a bioactive matrix that stimulates bone tissue formation and repair [0047].
As Qiu teaches a woven fabric of a desired porosity and combination or porosities for use as to grow cells for an implantable device, Qiu would inherently teach a growth matrix with a first average pore size is preselected to prevent filling of the pores during colonization.  Qiu teaches pore sizes in the claimed range and regarding whether the cells prevent filling of the pores during cell expansion, which according to Applicant’s specification, alters cell media flow dynamics and limits nutrient access to the cells, as the prior art Qiu teaches the same porosities as claimed and teaches that cells are grown on the woven substrates, it is reasonable to presume that the cells grow in a desirable manner, e.g. without filling the pores.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot 
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the porosity of the textile weave motivated to provide the desired pores size to prevent filling during cell expansion for cell cultures for implantable devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the porosity motivated to produce a scaffold for the desired tissue repair.

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al (US 20160270897) in view of Qiu (US20050118236) and in further view of Liebler et al (US 20160325010).
As to claims 16 and 17, Whiting does not teach non-self-aggregating cells such as epithelial cells.  Qiu is directed to cartilage and bone repair for dermal cells.  
Liebler is directed to prosthetic devices made from woven fabrics that are used to repair biological tissue such as epithelial tissue or endodermal tissue.  Liebler teaches it is desired to have small pore size and high porosity and high surface area [0022].  Liebler teaches resorbable materials for the fibers [0015], [0193].
The particular limitation of the cells to grow would be a matter of choice, which would not distinguish the claimed invention from the prior art, and substitution of one known element with another would yield predictable results.  As to claims and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to obvious to grow epithelial cells on the woven scaffolds as the prior art teaches woven fabrics of resorbable material area known to grow cells for tissue repair.

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al (US 20160270897) in view of Qiu (US20050118236) and in further view of Kitazono et al (US 20110140312).
As to claims 11 and 12, Whiting in view of Qiu are silent with respect to the surface area (basis weight) of the textile.
Kitazono is directed to a fibrous composite support for cell culturing [0099] and in the field of regenerative medicine wherein cells differentiate and proliferate to achieve reconstruction of original biological tissues [0003].  Kitazono teaches the support can be a woven fibrous support of polyester [0011], [0037].  The fiber structure has a basis weight of 1-50 gsm, preferably 5-20 gsm, and preferably not less than 1 gsm as the structure will not be too weak and preferably not greater than 50 gsm as the stretchability will be impaired [0042]. A basis weight of 1-50 g/m2 is equivalent to 0.01 m2/g to 1 m2/g which is within the claimed range of surface area.   As noted in the 112(b) rejection, surface area is equated with the inverse of basis weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a textile in the claim surface area (basis weight) motivated to .

Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al (US 20160270897) in view of Qiu (US20050118236) and Liebler et al (US 20160325010) and in further view of Kitazono et al (US 20110140312)
As to claims 23 and 24, Whiting and Qiu are silent with respect to the surface area (basis weight) of the textile.
Kitazono is directed to a fibrous composite support for cell culturing [0099] and in the field of regenerative medicine wherein cells differentiate and proliferate to achieve reconstruction of original biological tissues [0003].  Kitazono teaches the support can be a woven fibrous support of polyester [0011], [0037].  The fiber structure has a basis weight of 1-50 gsm, preferably 5-20 gsm, and preferably not less than 1 gsm as the structure will not be too weak and preferably not greater than 50 gsm as the stretchability will be impaired [0042]. A basis weight of 1-50 g/m2 is equivalent to 0.01 m2/g to 1 m2/g which is within the claimed range of surface area.   As noted in the 112(b) rejection, surface area is equated with the inverse of basis weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a textile in the claim surface area (basis weight) motivated to produce a structure that is heavy enough to be well formed (has strength) and light enough to have some stretchability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Bayon; Yves US-20090036907 and US-20090036997.
Hai-Quan, Mao US-20050058692
Bates, Brian L.  US-20050220848
Winner; Seth A.  US-20190231511
Grayson et al  US-20160095958
Ng, Zang, Yang, Liu, Yang “Three dimensional fibrous scaffolds with microstructures and nanotextures for tissue engineering”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER A STEELE/           Primary Examiner, Art Unit 1759